UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15663 AMERICAN REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2847135 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)xYes ¨No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at May 5, 2013) AMERICAN REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the three months ended March 31, 2013 (unaudited) and 2012 4 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2013 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2013 (unaudited) and 2012 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 (unaudited) and 2012 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risks 30 Item4. Controls and Procedures 30 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6. Exhibits 32 SIGNATURES 33 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($10,842 for 2013 and $4,393 for 2012) Real estate subject to sales contracts at cost, net of depreciation ($16,212 and $15,948 in 2013 and 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $112,582 and $114,275 in 2013 and 2012 from related parties) Non-performing Less allowance for estimated losses (including $18,962 in 2013 and 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated investees Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Stock-secured notes payable and margin debt Related party payables Deferred gain (including $71,303 in 2013 and 2012 from sales to related parties) Accounts payable and other liabilities (including $16,443 and $15,746 in 2013 and 2012 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2013 and 2012 (liquidation preference $10 per share), including 900,000 shares in 2013 and 2012 held by subsidiaries Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2013 and 2012 Treasury stock at cost; 415,785 shares in 2013 and 2012 and 229,214 shares held by TCI (consolidated) as of 2013 and 2012 ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive income ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $165 and $167 for the three months ended 2013 and 2012 respectively from related parties) $ $ Expenses: Property operating expenses (including $269 and $306 for the three months ended 2013 and 2012 respectively from related parties) Depreciation and amortization General and administrative (including $947 and $922 for the three months ended 2013 and 2012 respectively from related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to related party Total operating expenses Operating income Other income (expense): Interest income (including $3,337 and $3,241 for the three months ended 2013 and 2012 respectively from related parties) Other income (including $0 and $1,500 for the three months ended 2013 and 2012 respectively from related parties) Mortgage and loan interest (including $910 and $922 for the three months ended 2013 and 2012 respectively from related parties) ) ) Deferred borrowing costs amortization ) ) Loan charges and prepayment penalties ) ) Loss on sale of investments - ) Earnings from unconsolidated investees Total other expenses ) ) Loss before gain on land sales, non-controlling interest, and taxes ) ) Loss on land sales ) ) Loss from continuing operations before tax ) ) Income tax benefit Net loss from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations 79 ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) ) Net income from discontinued operations Net loss ) ) Net loss attributable to non-controlling interest Net income (loss) attributable to American Realty Investors, Inc. ) Preferred dividend requirement ) ) Net loss applicable to common shares $ ) $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Earnings per share - diluted Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Loss from continuing operations $ ) $ ) Income from discontinued operations Net income (loss) applicable to American Realty Investors, Inc. $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Three Months Ended March 31, 2013 (unaudited) (dollars in thousands) Total Comprehensive Series A Preferred Common Stock Treasury Paid-in Retained Accumulated Other Comprehensive Non-controlling Equity Loss Stock Shares Amount Stock Capital Earnings Income (Loss) Interest Balance, December 31, 2012 $ $ ) $ $ $ ) $ $ ) $ ) $ Net income (loss) ) ) - ) Distribution of non-controlling interest ) - ) - - - Series A preferred stock cash dividend ($1.00 per share) ) - ) - - - Balance, March 31, 2013 $ $ ) $ $ $ ) $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) For theThree Months Ended March 31, (dollars in thousands) Net loss $ ) $ ) Other comprehensive income (loss) - - Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest Comprehensive income (loss) attributable to American Realty Investors, Inc. $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three Months Ended March 31, (dollars in thousands) Cash Flow From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss applicable to common shares to net cash used in operating activities: Loss on sale of land 35 Gain on sale of income-producing properties ) ) Depreciation and amortization Provision for impairment of notes receivable and real estate assets - - Amortization of deferred borrowing costs Earnings from unconsolidated investees ) ) (Increase) decrease in assets: Accrued interest receivable ) Other assets - - Prepaid expense ) 68 Escrow Earnest money - Rent receivables ) Related party receivable - - Increase (decrease) in liabilities: Accrued interest payable ) Related party payables ) ) Other liabilities ) ) Net cash used in operating activities ) ) Cash Flow From Investing Activities: Proceeds from notes receivables - Origination of notes receivable ) ) Acquisition of land held for development - - Proceeds from sales of income-producing properties Proceeds from sale of land Proceeds from sale of investment in unconsolidated real estate entities - - Proceeds from sale of investments - Investment in unconsolidated real estate entities ) Improvement of land held for development ) ) Improvement of income-producing properties ) ) Acquisition of non-controlling interest ) ) Sale of non-controlling interest - ) Sale of controlling interest - Construction and development of new properties ) ) Net cash provided by investing activities Cash Flow From Financing Activities: Proceeds from notes payable Recurring amortization of principal on notes payable ) ) Debt assumption by buyer, part of seller proceeds - - Payments on maturing notes payable ) ) Stock-secured borrowings and margin debt ) - Deferred financing costs ) ) Distributions to non-controlling interests - ) Preferred stock dividends - Series A ) ) Repurchase of common stock/treasury stock - - Issuance of common stock - - Conversion of preferred stock into common stock - - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Schedule of noncash investing and financing activities: Notes receivable received from related party $ - $ The accompanying notes are an integral part of these consolidated financial statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Organization As used herein, the terms “ARL”, “the Company”, “we”, “our” or “us” refer to American Realty Investors, Inc., a Nevada corporation, which was formed in November 1999.In August 2000, the Company acquired American Realty Trust, Inc. (“ART”), a Georgia corporation and National Realty, L.P. (“NRLP”), a Delaware partnership. The Company is headquartered in Dallas, Texas and its common stock trades on the New York Stock Exchange (“NYSE”)under the symbol (“ARL”). Approximately 87.4% of ARL’s stock is owned by related parties.ARL owns approximately 83.8% of the outstanding shares of common stock of Transcontinental Realty Investors, Inc. (“TCI”), a Nevada corporation, which has its common stock listed and traded on the New York Stock Exchange (“NYSE”) under the symbol (“TCI”).ARL is a “C” corporation for U.S. federal income tax purposes and has consolidated TCI’s accounts and operations since March 2003. TCI, a subsidiary of ARL, owns approximately 81.1% of the common stock of Income Opportunity Realty Investors, Inc. (“IOT”). Effective July17, 2009, IOT’s financial results were consolidated with those of ARL and TCI and their subsidiaries. Shares of IOT are traded on the American Stock Exchange (“AMEX”) under the symbol (“IOT”). ARL invests in real estate through direct ownership, leases and partnerships and also invests in mortgage loans on real estate.Pillar Income Asset Management, Inc. (“Pillar”) is the Company’s external Advisor and Cash Manager.Although the Board of Directors is directly responsible for managing the affairs of ARL, and for setting the policies which guide it, the day-to-day operations of ARL are performed by Pillar, as the contractual advisor, under the supervision of the Board. Pillar’s duties include, but are not limited to, locating, evaluating and recommending real estate and real estate-related investment opportunities and arranging debt and equity financing for the Company with third party lenders and investors. Additionally, Pillar serves as a consultant to the Board with regard to their decisions in connection with ARL’s business plan and investment policy. Pillar also serves as an Advisor and Cash Manager to TCI and IOT.We have no employees. Regis Realty Prime, LLC (“Regis”) manages our commercial properties and provides brokerage services.ARL engages third-party companies to lease and manage its apartment properties.TCI also has a development agreement with Unified Housing Foundation, Inc. (“UHF”) a non-profit corporation that provides management services for the development of residential apartment projects in the future.We have no employees. Properties We own or had interests in a total property portfolio of 61 income-producing properties as of March 31, 2013.The properties consisted of: • 14 commercial properties consisting of 10 office buildings, one industrial warehouse, and three retail centers comprising in aggregate approximately 3.7million rentable square feet; • 47 apartment communities totaling 8,559 units, excluding apartments being developed; and • 4,629 acres of developed and undeveloped land. We join with various third-party development companies to construct residential apartment communities. We are in the predevelopment process on several residential apartment communities but have not yet begun construction.At March 31, 2013, we had no apartment projects in development.The third-party developer typically holds a general partner as well as a majority limited partner interest in a limited partnership formed for the purpose of building a single property while we generally take a minority limited partner interest in the limited partnership. We may contribute land to the partnership as part of our equity contribution or we may contribute the necessary funds to the partnership to acquire the land. We are required to fund all required equity contributions while the third-party developer is responsible for obtaining construction financing, hiring a general contractor and for the overall management, successful completion and delivery of the project. We generally bear all the economic risks and rewards of ownership in these partnerships and therefore include these partnerships in our consolidated financial statements. The third-party developer is paid a developer fee typically equal to a percentage of the construction costs. When the project reaches stabilized occupancy, we acquire the third-party developer’s partnership interests in exchange for any remaining unpaid developer fees. A maritime harbor town is being constructed on the 420 acre site, of which half is water area, of the former naval base of Olpenitz between the mouth of the River Schlei and the Baltic Sea in the state of Schleswig-Holstein in North Germany. The project is located less than 30 miles from the Danish border. The town will be comprised of a marina offering several thousand moorings, premium vacation homes each with their own landing stage as well as exclusive hotels, restaurants, shops and a range of leisure activities from sailing to golfing to cross country skiing.The development project is expected to be the biggest holiday resort in northern Europe.Due to mismanagement by the third party developer hired to run the project, the ownership entity was forced to file for insolvency and the Company is working in cooperation with the insolvency manager in order to secure the future of our investment and the development project. 8 Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being misleading.In the opinion of management, all adjustments (consisting of normal recurring matters) considered necessary for a fair presentation have been included.The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for other interim periods or for the full fiscal year. The year-end consolidated balance sheet at December31, 2012 was derived from the audited financial statements at that date, but does not include all of the information and disclosures required by GAAP for complete financial statements.For further information, refer to the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2012.Certain 2012 financial statement amounts have been reclassified to conform to the 2013 presentation, including adjustments for discontinued operations. Principles of consolidation The accompanying financial statements include the accounts of the Company, its subsidiaries, generally all of which are wholly-owned, and all entities in which we have a controlling interest.Arrangements that are not controlled through voting or similar rights are accounted for as a Variable Interest Entity (“VIE”), in accordance with the provisions and guidance of ASC Topic 810 “Consolidation”, whereby we have determined that we are a primary beneficiary of the VIE and meet certain criteria of a sole general partner or managing member as identified in accordance with Emerging Issues Task Force (“EITF”) Issue 04-5, Investor’s Accounting for an Investment in a Limited Partnership when the Investor is the Sole General Partner and the Limited Partners have Certain Rights (“EITF 04-5”).VIE’s are generally entities that lack sufficient equity to finance their activities without additional financial support from other parties or whose equity holders as a group lack adequate decision making ability, the obligation to absorb expected losses or residual returns of the entity, or have voting rights that are not proportional to their economic interests.The primary beneficiary generally is the entity that provides financial support and bears a majority of the financial risks, authorizes certain capital transactions, or makes operating decisions that materially affect the entity’s financial results.All significant intercompany balances and transactions have been eliminated in consolidation. In determining whether we are the primary beneficiary of a VIE, we consider qualitative and quantitative factors, including, but not limited to: the amount and characteristics of our investment; the obligation or likelihood for us or other investors to provide financial support; our and the other investors’ ability to control or significantly influence key decisions for the VIE; and the similarity with and significance to the business activities of us and the other investors.Significant judgments related to these determinations include estimates about the current future fair values and performance of real estate held by these VIE’s and general market conditions. For entities in which we have less than a controlling financial interest or entities where we are not deemed to be the primary beneficiary, the entities are accounted for using the equity method of accounting. Accordingly, our share of the net earnings or losses of these entities is included in consolidated net income.Our investment in Gruppa Florentina, LLC, is accounted for under the equity method. Our investment in LK-Four Hickory, LLC was accounted for under the equity method until January 17, 2012, when it was sold. Real estate, depreciation, and impairment Real estate assets are stated at the lower of depreciated cost or fair value, if deemed impaired.Major replacements and betterments are capitalized and depreciated over their estimated useful lives.Depreciation is computed on a straight-line basis over the useful lives of the properties (buildings and improvements – 10-40 years; furniture, fixtures and equipment – 5-10 years).The Company continually evaluates the recoverability of the carrying value of its real estate assets using the methodology prescribed in ASC Topic 360, “Property, Plant and Equipment”.Factors considered by management in evaluating impairment of its existing real estate assets held for investment include significant declines in property operating profits, annually recurring property operating losses and other significant adverse changes in general market conditions that are considered permanent in nature.Under ASC Topic 360, a real estate asset held for investment is not considered impaired if the undiscounted, estimated future cash flows of an asset (both the annual estimated cash flow from future operations and the estimated cash flow from the theoretical sale of the asset) over its estimated holding period are in excess of the asset’s net book value at the balance sheet date.If any real estate asset held for investment is considered impaired, a loss is provided to reduce the carrying value of the asset to its estimated fair value. 9 Real estate held for sale We periodically classify real estate assets as “held for sale”.An asset is classified as held for sale after the approval of our board of directors, after an active program to sell the asset has commenced and if the sale is probable.One of the deciding factors in determining whether a sale is probable is whether the firm purchase commitment is obtained and whether the sale is probable within the year.Upon the classification of a real estate asset as held for sale, the carrying value of the asset is reduced to the lower of its net book value or its estimated fair value, less costs to sell the asset.Subsequent to the classification of assets as held for sale, no further depreciation expense is recorded.Real estate assets held for sale are stated separately on the accompanying Consolidated Balance Sheets.Upon a decision that the sale is no longer probable, the asset is classified as an operating asset and depreciation expense is reinstated.The operating results of real estate assets held for sale and sold are reported as discontinued operations in the accompanying Consolidated Statements of Operations.Income from discontinued operations includes the revenues and expenses, including depreciation and interest expense, associated with the assets.This classification of operating results as discontinued operations applies retroactively for all periods presented.Additionally, gains and losses on assets designated as held for sale are classified as part of discontinued operations. Cost capitalization Costs related to planning, developing, leasing and constructing a property are capitalized and classified as Real Estate in the Consolidated Balance Sheets. We capitalize interest to qualifying assets under development based on average accumulated expenditures outstanding during the period. In capitalizing interest to qualifying assets, we first use the interest incurred on specific project debt, if any, and next use the weighted average interest rate of non-project specific debt. We capitalize interest, real estate taxes and certain operating expenses until building construction is substantially complete and the building is ready for its intended use, but no later than one year from the cessation of major construction activity. We capitalize leasing costs which include commissions paid to outside brokers, legal costs incurred to negotiate and document a lease agreement and any internal costs that may be applicable.We allocate these costs to individual tenant leases and amortize them over the related lease term. Fair value measurement We apply the guidance in ASC Topic 820, “Fair Value Measurements and Disclosures,” to the valuation of real estate assets.These provisions define fair value as the price that would be received to sell an asset or paid to transfer a liability in a transaction between market participants at the measurement date, establish a hierarchy that prioritizes the information used in developing fair value estimates and require disclosure of fair value measurements by level within the fair value hierarchy.The hierarchy gives the highest priority to quoted prices in active markets (Level 1 measurements) and the lowest priority to unobservable data (Level 3 measurements), such as the reporting entity’s own data. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date and includes three levels defined as follows: Level1– Unadjusted quoted prices for identical and unrestricted assets or liabilities in active markets. Level 2 – Quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – Unobservable inputs that are significant to the fair value measurement. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Related parties We apply ASC Topic 805, “Business Combinations”, to evaluate business relationships. Related parties are persons or entities who have one or more of the following characteristics, which include entities for which investments in their equity securities would be required, trust for the benefit of persons including principal owners of the entities and members of their immediate families, management personnel of the entity and members of their immediate families and other parties with which the entity maydeal if one party controls or can significantly influence the decision makingof the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests, or affiliates of the entity. 10 Newly issued accounting standards We have considered all other newly issued accounting guidance that is applicable to our operations and the preparation of our consolidated statements, including that which we have not yet adopted.We do not believe that any such guidance will have a material effect on our financial position or results of operations. NOTE 2. REAL ESTATE ACTIVITY Below is a summary of the real estate owned as of March 31, 2013 (dollars in thousands): Apartments $ Commercial properties Land held for development Real estate held for sale Real estate subject to sales contract Total real estate, at cost, less impairment Less accumulated depreciation ) Total real estate, net of depreciation $ The highlights of our significant real estate transactions for the three months ended March 31, 2013 are listed below: On January 8, 2013, 14.52 acres of land known as Southwood located in Tallahassee, Florida was sold at a foreclosure auction to an independent third party for $0.5 million.This land parcel was previously sold, on December 31, 2012, to One Realco Corporation, a related party, for a sales price of $0.6 million.The Company did not recognize or record the sale in accordance with ASC 360-20 due to our continuing involvement, which included the potential payment of cash shortfalls, future obligations under the existing mortgage and guaranty, the buyer’s inadequate initial investment and the Company’s questionable recovery of investment cost.The Company determined that no sale had occurred for financial reporting purposes and therefore the asset remained on the books and continued to record operating expenses and depreciation as a period cost until a sale occurred that met the requirements of ASC 360-20.A sale to an independent third party, that met the requirements of ASC 360-20, took place on January 8, 2013, when the property was sold to a third party and sales proceeds were credited against the outstanding debt.There was no gain or loss on the land parcel sale. On January 28, 2013, TCI sold a 314–unit apartment complex known as Verandas at City View located in Fort Worth, Texas for a sales price of $25.3 million to an independent third party.The buyer assumed the existing debt of $18.2 million secured by the property.We recorded a gain of $6.2 million on the sale. On March 14, 2013, 13.90 acres of land known as Sheffield located in Grand Prairie, Texas was sold by TCI to an independent third party for a sales price of $2.3 million.The proceeds from the sale were used to pay off the multi-tract collateral debt, secured by the property.We recorded a nominal loss on the sale of the property. In December 2010, there were various commercial and land holdings sold to FRE Real Estate, Inc., a related party. During the first three months of 2011, many of these transactions were rescinded as of the original transaction date and were subsequently sold to related parties under the same ownership as FRE Real Estate, Inc. As of March 31, 2013, there is one commercial building, Thermalloy, that remains in FRE Real Estate, Inc.The Company did not recognize or record the sale in accordance with ASC 360-20 due to our continuing involvement, which included the potential payment of cash shortfalls, future obligations under the existing mortgage and guaranty, the buyer’s inadequate initial investment and the Company’s questionable recovery of investment cost.The Company determined that no sale had occurred for financial reporting purposes and therefore the asset remained on the books and continued to record operating expenses and depreciation as a period cost until a sale occurred that met the requirements of ASC 360-20. The properties that we have sold to a related party and have deferred the recognition of the sale are treated as “subject to sales contract” on the Consolidated Balance Sheets.These properties were sold to a related party in order to help facilitate an appropriate debt or organizational restructure and may or may not be transferred back to the seller upon resolution. These properties have mortgages that are secured by the property and many have corporate guarantees. According to the loan documents, the maker is currently in default on these mortgages primarily due to lack of payment and is actively involved in discussions with every lender in order to settle or cure the default situation. We have reviewed each asset and taken impairment to the extent we feel the value of the property was less than our current basis. 11 As of March 31, 2013, there remains one apartment complex, three commercial buildings (including the Thermalloy building) and 212 acres of land that we have sold to a related party and have deferred the recognition of the sale are treated as “subject to sales contract” on the Consolidated Balance Sheets. These properties were sold to a related party in order to help facilitate an appropriate debt or organizational restructure and may or may not be transferred back to the seller upon resolution. These properties have mortgages that are secured by the property and many have corporate guarantees. According to the loan documents, the maker is currently in default on these mortgages primarily due to lack of payment and is actively involved in discussions with every lender in order to settle or cure the default situation. We have reviewed each asset and taken impairment to the extent we feel the value of the property was less than our current basis.The Company did not recognize or record the sale in accordance with ASC 360-20 due to our continuing involvement, which included the potential payment of cash shortfalls, future obligations under the existing mortgage and guaranty, the buyer’s inadequate initial investment and the Company’s questionable recovery of investment cost.The Company determined that no sale had occurred for financial reporting purposes and therefore the asset remained on the books and continued to record operating expenses and depreciation as a period cost until a sale occurred that met the requirements of ASC 360-20.The buyers received no compensation for the facilitation of the bankruptcy or debt restructuring process. We continue to invest in the development of apartment projects. During the three months ended March 31, 2013, we have expended $0.1 million related to the construction or predevelopment of various apartment complexes. We have two income-producing properties held for sale as of March 31, 2013, Laguna Vista, a 206-unit apartment complex located in Farmers Branch, Texas and 225 Baronne, a 422,037 square foot office building in New Orleans, Louisiana. 12 NOTE 3. NOTES AND INTEREST RECEIVABLE A portion of our assets are invested in mortgage notes receivable, principally secured by real estate. We may originate mortgage loans in conjunction with providing purchase money financing of property sales. Notes receivable are generally collateralized by real estate or interests in real estate and personal guarantees of the borrower and, unless noted otherwise, are so secured. Management intends to service and hold for investment the mortgage notes in our portfolio. A majority of the notes receivable provide for principal to be paid at maturity. Our mortgage notes receivable consist of first, wraparound and junior mortgage loans (dollars in thousands): Maturity Interest Borrower Date Rate Amount Security Performing loans: Miscellaneous non-related party notes Various Various Various security interests Miscellaneous related party notes (1) Various Various Various security interests One Realco Corporation (1) (2) 01/17 3.00% Unsecured Realty Advisors Management, Inc. (1) 12/16 2.28% Unsecured S Breeze I-V, LLC 09/13 5.00% 6% Class A and 25% Class B Limited Partner Interests Unified Housing Foundation, Inc. (Cliffs of El Dorado) (1) 12/32 12.00% 100% Interest in Unified Housing of McKinney, LLC Unified Housing Foundation, Inc. (Echo Station) (1) 12/32 12.00% 100% Interest in Unified Housing of Temple, LLC Unified Housing Foundation, Inc. (Inwood on the Park) (1) 12/32 12.00% 100% Interest in Unified Housing Inwood, LLC Unified Housing Foundation, Inc. (Kensington Park) (1) 12/32 12.00% 100% Interest in Unified Housing Kensington, LLC Unified Housing Foundation, Inc.(Lakeshore Villas) (1) 12/32 12.00% Unsecured Unified Housing Foundation, Inc.(Lakeshore Villas) (1) 12/32 12.00% Membership interest in Housing for Seniors of Humble, LLC Unified Housing Foundation, Inc. (Limestone Canyon) (1) 12/32 12.00% 100% Interest in Unified Housing of Austin, LLC Unified Housing Foundation, Inc. (Limestone Canyon) (1) 12/32 12.00% 100% Interest in Unified Housing of Austin, LLC Unified Housing Foundation, Inc. (Limestone Ranch) (1) 12/32 12.00% 100% Interest in Unified Housing of Vista Ridge, LLC Unified Housing Foundation, Inc. (Limestone Ranch) (1) 12/32 12.00% 100% Interest in Unified Housing of Vista Ridge, LLC Unified Housing Foundation, Inc. (Parkside Crossing) (1) 12/32 12.00% 100% Interest in Unified Housing of Parkside Crossing, LLC Unified Housing Foundation, Inc. (Sendero Ridge) (1) 12/32 12.00% 100% Interest in Unified Housing of Sendero Ridge, LLC Unified Housing Foundation, Inc. (Sendero Ridge) (1) 12/32 12.00% 100% Interest in Unified Housing of Sendero Ridge, LLC Unified Housing Foundation, Inc. (Timbers at hte Park) (1) 12/32 12.00% 100% Interest in Unified Housing of Terrell, LLC Unified Housing Foundation, Inc. (Tivoli) (1) 12/32 12.00% 100% Interest in Unified Housing of Tivoli, LLC Unified Housing Foundation, Inc. (Reserve at White Rock Phase I) (1) 12/32 12.00% 100% Interest in Unified Housing of Harvest Hill I, LLC Unified Housing Foundation, Inc. (Reserve at White Rock Phase II) (1) 12/32 12.00% 100% Interest in Unified Housing of Harvest Hill, LLC Unified Housing Foundation, Inc. (Trails at White Rock) (1) 12/32 12.00% 100% Interest in Unified Housing of Harvest Hill III, LLC Unified Housing Foundation, Inc.(1) 12/13 5.00% Unsecured Accrued interest Total Performing Non-Performing loans: Leman Development, Ltd.(2) 07/11 7.00% Unsecured Tracy Suttles (2) 12/11 0.00% Unsecured Miscellaneous non-related party notes Various Various Various secured interest Accrued interest Total Non-Performing Allowance for estimated losses Total (1)Related party notes (2) An allowance was taken for estimated losses at full value of note. The company has various notes receivable from Unified Housing Foundation, Inc. (“UHF”).UHF is determined to be a related party to the company due to our significant investment in the performance of the collateral secured under the notes receivable and its consulting agreement with TCI. As of January 1, 2013, the Company agreed to extend the maturity on the surplus cash flow notes receivable from UHF for an additional term of five years in exchange for the early termination of the preferred interest rate.The original notes gave a five-year period of preferred interest rate at 5.25%, before returning to the original note rate of 12.0%. 13 NOTE 4. INVESTMENT IN UNCONSOLIDATED INVESTEES Investments in unconsolidated investees in which we have a 20% to 50% interest or otherwise exercise significant influence are carried at cost and adjusted for the Company’s proportionate share of their undistributed earnings or losses via the equity method of accounting. Investments in unconsolidated investees consist of the following: Percentage ownership as of March 31, 2013 March 31, 2012 Gruppa Florentina, LLC % % Gruppa Florentina, LLC is the sole member of Milano Restaurants International Corporation, (“Milano”) which operates 35 pizza parlors under the trade name “Me-N-Ed’s Pizza Parlos” located primarily in Central and Northern California.Milano has a 100% ownership interest in SienaCorp, which operates two grills under the trade names “Me-N-Ed’s Victory Grill” and Me-N-Ed’s Coney Island Grill”.Milano has a 100% ownership interest in Piazza del Pane, Inc., which operates three restaurants located in Central California.Milano also has 23 franchised locations, including two operating, under the trade name Angelo & Vito’s Pizzerias. The following is a summary of the financial position and results of operations from our investees: For the three months ended March 31, Real estate, net of accumulated depreciation $ $ Notes receivable Other assets Notes payable ) ) Other liabilities ) ) Shareholders equity/partners capital ) ) Revenue $ $ Depreciation ) ) Operating expenses ) ) Gain on land sales - - Interest expense ) ) Income from continuing operations Income from discontinued operations - - Net income $ $ Companys proportionate share of earnings $ 88 $ 14 NOTE 5. NOTES PAYABLE Below is a summary of our notes and interest payable (dollars in thousands): Notes Payable Accrued Interest Total Debt Apartments Commercial Land held for development Real estate held for sale 44 Real estate subject to sales contract Other Total On January 24, 2013, TCI refinanced the existing mortgage on Breakwater Bay apartments, a 176-unit complex located in Beaumont, Texas, for a new mortgage of $9.8 million. TCI paid off the existing mortgage of $9.1 million and $0.3 million in closing costs and escrows. The note accrues interest at 2.50% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on February 1, 2053. On January 25, 2013, TCI refinanced the existing mortgage on Northside on Travis apartments, a 200-unit complex located in Sherman, Texas, for a new mortgage of $13.9 million. TCI paid off the existing mortgage of $13.5 million and $1.3 million in closing costs and escrows. The note accrues interest at 2.50% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on February 1, 2053. On January 28, 2013, TCI refinanced the existing mortgage on Capitol Hill apartments, a 156-unit complex located in Little Rock, Arkansas, for a new mortgage of $9.4 million. TCI paid off the existing mortgage of $8.8 million and $0.3 million in closing costs and escrows. The note accrues interest at 2.50% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on February 1, 2053. On February 12, 2013, the construction loan in the amount of $17.0 million that was taken out, by TCI, on May 13, 2010 to fund the development of Toulon apartments, a 240-unit complex located in Gautier, MS, closed into permanent financing.The note accrues interest at 5.37% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on December 1, 2051. On February 25, 2013, TCI refinanced the existing mortgage on Mansions of Mansfield apartments, a 208-unit complex located in Mansfield, Texas, for a new mortgage of $16.3 million.TCI paid off the existing mortgage of $15.8 million and $1.2 million in closing costs and escrows. The note accrues interest at 2.50% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March 1, 2053. On February 25, 2013, TCI refinanced the existing mortgage on Preserve at Pecan Creek apartments, a 192-unit complex located in Denton, Texas, for a new mortgage of $15.1 million. TCI paid off the existing mortgage of $14.6 million and $1.1 million in closing costs and escrows. The note accrues interest at 2.50% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March 1, 2053. On March 25, 2013, TCI refinanced the existing mortgage on Parc at Clarksville apartments, a 168-unit complex, located in Clarksville, Tennessee, for a new mortgage of $13.4 million.TCI paid off the existing mortgage of $13.0 million and $0.7 million in closing costs and escrows.The note accrues interest at 2.50% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on April 1, 2053. In conjunction with the development of various apartment projects and other developments, we drew down $.3 million in construction loans during the three months ended March 31, 2013.This was related to the permanent closing of construction loan for Toulon apartments. There are various land mortgages, secured by the property, that are in the process of a modification or extension to the original note due to expiration of the loan. We are in constant contact with these lenders, working together, in order to modify the terms of these loans and we anticipate a timely resolution that is similar to the existing agreement or subsequent modification. 15 The properties that we have sold to a related party and have deferred the recognition of the sale are treated as “subject to sales contract” on the Consolidated Balance Sheets.These properties were sold to a related party in order to help facilitate an appropriate debt or organizational restructure and may or may not be transferred back to the seller upon resolution. These properties have mortgages that are secured by the property and many have corporate guarantees. According to the loan documents, the maker is currently in default on these mortgages primarily due to lack of payment and is actively involved in discussions with every lender in order to settle or cure the default situation. We have reviewed each asset and taken impairment to the extent we feel the value of the property was less than our current basis. NOTE 6. STOCK-SECURED NOTES PAYABLE The Company has margin arrangements with various financial institutions and brokerage firms, which provide for borrowings of up to 50.0% of the market value of marketable equity securities.We also have other notes payable secured by stock.The borrowings under such margin arrangements and notes are secured by the equity securities of IOT, TCI, and ARL’s trading portfolio securities, and bear interest rates ranging from 4.00% to 10.00%per annum.Stock-secured notes payable and margin borrowings were $25.4 million at March 31, 2013. NOTE 7. RELATED PARTY TRANSACTIONS The following table reconciles the beginning and ending balances of accounts receivable from and (accounts payable) to related parties as of March 31, 2013 (dollars in thousands): Pillar Related party payable, December 31, 2012 $ ) Cash transfers Advisory fees ) Net income fee ) Fees and commissions ) Cost reimbursements ) Interest to advisor ) POA fees ) Expenses paid by Advisor ) Financing (mortgage payments) 46 Related party payable, March 31, 2013 $ ) During the ordinary course of business, we have related party transactions that include, but are not limited to rent income, interest income, interest expense, general and administrative costs, commissions, management fees, and property expenses.In addition, we have assets and liabilities that include related party amounts.The related party amounts included in assets and liabilities, and the related party revenues and expenses received/paid are shown on the face of the financial statements. NOTE 8. OPERATING SEGMENTS Our segments are based on our method of internal reporting which classifies our operations by property type.Our property types are grouped into commercial, apartments, hotels, land and other operating segments.Significant differences among the accounting policies of the operating segments as compared to the consolidated financial statements principally involve the calculation and allocation of administrative and other expenses.Management evaluates the performance of each of the operating segments and allocates resources to them based on their net operating income and cash flow. Items of income that are not reflected in the segments are interest, other income, gain on debt extinguishment, gain on condemnation award, equity in partnerships, and gains on sale of real estate. Expenses that are not reflected in the segments are provision for losses, advisory, net income and incentive fees, general and administrative, non-controlling interests and net loss from discontinued operations before gains on sale of real estate. The segment labeled as “Other” consists of revenue and operating expenses related to the notes receivable and corporate debt. 16 Presented below is our reportable segments’ operating income for the three months ended March 31, 2013 and 2012, including segment assets and expenditures (dollars in thousands): Commercial For the Three Months Ended March 31, 2013 Properties Apartments Hotels Land Other Total Operating revenue $ $ $
